DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  All references were considered, but due to excessive size of the listing of the non-patent literature documents, it was only considered by a cursory review.

Claim Objections
Claim 15 is objected to because of the following informalities:  Amended claim 15 depends upon itself.  For examination purposes, claim 15 will be treated as depending upon dependent claim 14.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first defender machine learning model and second defender machine learning model are configured to be negatively correlated” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raugus et al, U.S. Patent 9,288,220.

As per claim 1, it is taught of a system, comprising:
at least one processor (item #520, as shown in Figure 5); and
at least one memory (item #530, as shown in Figure 5) including program code which when executed by the at least one processor provides operations (col. 11, lines 27-37) comprising:
training, based at least on training data, a first defender machine learning model (at least one machine learning model #125 is trained prior to applying extracting features, and is equivalent to item 225 in Figure 2) to enable the first defender machine learning model to identify malicious (malware) input samples (col. 8, lines 5-20 & 51-60); and
deploying, at a target machine learning model (machine learning model #226 in Figure 2), the trained first defender machine learning model (machine learning model #125, and is equivalent to item 225 in Figure 2), the trained first defender machine learning model being coupled with the target machine learning model to at least determine whether an input sample received at the target machine learning model is a malicious input sample and/or a legitimate 
As per claim 2, it is disclosed wherein the trained first defender machine learning model responds to the input sample received at the target machine learning model by at least generating a first output indicative of whether the input sample is a malicious input sample and/or a legitimate input sample (col. 8, lines 57-64 and col. 9, lines 35-41).
As per claim 3, it is taught wherein the first output is aggregated with a second output from a trained second defender machine learning model (additional machine learning model #125 are trained prior to applying extracting features, and is equivalent to items 226-228 in Figure 2) deployed at the target machine learning model, wherein the second output indicates whether the input sample is determined to be a malicious input sample and/or a legitimate input sample by the trained second defender machine learning, and wherein the first output and the second output are aggregated to 3First Preliminary Amendment generate a metric indicative of a legitimacy of an output inference (as indicative of the threshold scored derived from the collective machine learning models) generated by the target machine learning model processing the input sample (col. 8, lines 57-64 and col. 9, lines 35-41).
As per claim 4, it is disclosed of further comprising:
identifying, based at least on an instability and/or a sensitivity exhibited by a layer (set of supervised learning algorithms) of the target machine learning model to perturbations in one or more input samples processed by the target machine learning model, the layer of the target machine learning model (col. 8, lines 21-26); and
deploying, at the layer of the target machine learning model, the trained first defender machine learning model (col. 8, lines 57-64).
As per claim 5, it is taught wherein the trained first defender machine learning model is deployed at the layer (set of supervised learning algorithms, col. 8, lines 21-26) of the target machine 
As per claim 20, it is disclosed of a computer-implemented method, comprising:
training, based at least on training data, a first defender machine learning model (at least one machine learning model #125 is trained prior to applying extracting features, and is equivalent to item 225 in Figure 2) to enable the first defender machine learning model to identify malicious (malware) input samples (col. 8, lines 5-20 & 51-60); and
deploying, at a target machine learning model (machine learning model #226 in Figure 2), the trained first defender machine learning model (machine learning model #125, and is equivalent to item 225 in Figure 2), the trained first defender machine learning model being coupled with the target machine learning model to at least determine whether an input sample received at the target machine learning model is a malicious input sample and/or a legitimate (benign) input sample (machine learning model takes input scores generated by other machine learning models, col. 8, lines 57-64 and col. 9, lines 35-41).

Allowable Subject Matter
Claims 6-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eberhardt, III et al, U.S. Patent 9,349,103 is relied upon for disclosing of using a Bayesian Belief Network (BBN) to detect malware, which trains for the detection of both malware and non-malware samples, see column 10, lines 6-20.
Sikorski et al, U.S. Patent 10,713,358 is relied upon for disclosing of training machine learning algorithm models to detect malicious samples, see claim 1 of the patent.
Miserendino et al, US 2017/0032279 is relied upon for disclosing of retraining a machine learning classifier for malware identification, see paragraph 0009.
Tran et al, US 2020/0159924 is relied upon for disclosing of training a defender to protect a machine learning model from an adversarial, see paragraph 0003.
Zhang et al, US 2018/0018459 is relied upon for disclosing of training machine learning models to distinguish between benign and malicious behavior, see paragraph 0040.
Sethi et al, “’Security Theater’: On the Vulnerability of Classifiers to Exploratory Attacks” is relied upon for disclosing of developing secure machine learning based systems based upon adversarial models, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431